        Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 1 of 25




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



MICHELLE SCHMITZ,                                            Case No.


                                          Plaintiff,
                                                             COMPLAINT
                   -against-
                                                         JURY TRIAL DEMANDED
KOHLS, INC.
                                        Defendant




       Michelle Schmitz, by and through her attorneys, Hogan & Rossi, complains

 of defendants as follows:

                             JURISDICTION AND VENUE

       1.     This action seeks damages declaratory and injunctive relief against

 defendants with respect to plaintiff’s employment, for discrimination, retaliation,

 and hostile work environment.


       2.     This action arises under Title VII of the Civil Rights act of 1964, as

 amended, 42 U.S.C. § 2000e, et seq. (“Title VII”); and the New York State Human

 Rights Law, Executive Law § 296, et seq (“NYSHRL”).

       3.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

 1343, and 42 U.S.C. § 2000e, et seq.

       4.     All conditions precedent to the filing of this action have been fulfilled:


                                          1
          Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 2 of 25




(a) a timely charge of employment discrimination was filed with the Equal

Employment Opportunity Commission; (b) a Notice of Right to Sue, a copy of

which is attached hereto as Exhibit “A”, was issued on April 8, 2021, and (c) this

Complaint has been filed within ninety (90) days of receipt of the Notice of Right

to Sue.

       5.      Pursuant to 28 U.S.C §1367, this Court has supplemental jurisdiction

over state and local law claims arising from the same nucleus of operative facts and

which are part of the same case or controversy as the federal claims, in this case the

NYSHRL claims. Alternatively, this Court additionally has jurisdiction over the

NYSHRL claims under 28 U.S.C. §1332 in that there is complete diversity among

the parties and the amount in controversy exceeds $75,000.00.

       6.      Venue is appropriate in this Court under 28 U.S.C. § 1391 (b) and (c),

in that Plaintiff was, at all relevant times, a resident of this judicial district, the

defendants, at all relevant times, did business in this judicial district, and a

substantial part of the events or omissions giving rise to this claim occurred within

this judicial district.

                                       PARTIES

       7.      Plaintiff, Michelle Schmitz (“Michelle” or “Plaintiff”), is a 25 year-old

female who presently resides in Thornwood New York. Plaintiff was hired by



                                           2
       Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 3 of 25




Kohls, Inc. (“Kohls”) on March 31, 2016.

      8.     Defendant Kohls is an “employer” within the meaning 42 U.S.C.

section 2000e and section 292 of the NYSHRL. Kohls claims to be the largest retail

department store chain in the United States and claims to have over 1,100 retail

locations. Kohls is incorporated in and maintains its corporate headquarters in

Menomonee Falls, Wisconsin.

                                       FACTS


      9.     Michelle began working as a part time cashier at Kohls in Bedford

Hills New York on or about March 31, 2016.

      10.    From the beginning, Michelle reported to and was supervised by Ivan

Cantos, who, at all relevant times held the position of assistant store manager.

      11.    In about September of 2016, Michelle was offered a full-time position

by the store manager Kevin Greulich. However, before her full-time employment

commenced, Mr. Greulich informed Michelle that Ivan Cantos wanted to provide

the full time position to someone else and, since the position was in one of Cantos’

departments, the decision of who to place in the full-time position was his. As a

result, Michelle did not receive the full-time position at that time, and she remained

a part time employee under the supervision of Ivan Cantos.

      12.    Cantos began to groom Michelle and presented himself as a mentor


                                           3
       Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 4 of 25




and a friend. Beginning in about April, 2017, Cantos began to introduce suggestive

remarks to Michelle. These included comments about her physical appearance. He

told her how “lucky” her boyfriend was, and asked Michelle to go out on dates

with him. These types of sexually suggestive comments were made even as Cantos

presented himself as a friend to Michelle, and were made by Cantos on a frequent

and regular basis. Cantos would intersperse his harassment with behavior in which

he claimed to act as a friend or mentor.

      13.    At about the same time, in about May of 2017, Cantos told Michelle

that he now “realized” that Michelle was a “very good worker” and that he would

“fight” to get her a full-time position.

      14.    In about August 2017, Cantos escalated his workplace sexual rhetoric,

telling her “I just want to kiss your lips, they look so good.”

      15.    Cantos approached Michelle on various occasions and reminded her

that he was working to get her a full-time position. At the same time, Cantos

complained that Michelle would not even give him a “chance”, referring to a

romantic or sexual encounter or relationship. Cantos further stated that he would

not have denied her a full-time position previously, in September 2016, had he

known her and had she then “given him a chance.”

      16.     Michelle was offered a full-time position by the store manager and



                                           4
       Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 5 of 25




became a full-time employee in about November, 2017. She continued to report to

and work under the supervision of Cantos.

      17.    Cantos told Michelle repeatedly that he went out of his way and

“worked so hard” to get Michelle a full time position. He told her that she needed

to go on a date with him to “prove” how much he meant to her, in return for all he

had done for her. Michelle continued to rebuff Cantos’ advances and refused to

date him.

      18.    In about May 2018, Michelle was promoted to the position of Area

Supervisor. She reported directly to Cantos .

      19.    Cantos continued to escalate his pervasive harassment. He told her

that he was “in love” with her and that she was his “dream girl.” He told her that

he wanted to make love to her and that she would be a ‘cat in bed’.

      20.    Michelle continued to rebuff Cantos, and in response, Cantos began

to display anger and hostility toward Michelle in the presence of Michelle’s co-

workers. Cantos would scream at Michelle and denigrate her in front of her co-

workers. She was humiliated in front of her co-workers and feared that she would

lose her job because of her rejection of his romantic/sexual advances. Cantos would

purposely give other associates the false impression that he was in a relationship

with Michelle, and would tell associates that Michelle had upset him, prompting



                                        5
       Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 6 of 25




them to ask Michelle what she had done to upset Cantos.

      21.    In about December, 2018 Cantos sexual harassment rose to the level

of physical assault, when he grabbed her around the waist. Cantos ignored

Michelle’s demand that he stop touching her. When she stated that she was going

to report his behavior, Cantos told her that he would not get into trouble because

he was friends with the loss prevention manager, Arshad Antonsanti.

      22.    On more than one occasion Cantos would corner Michelle in the

stockroom and would not let her pass, demanding that she kiss him. Michelle

would always refuse, and try to get around Cantos. On at least one occasion, Cantos

grabbed her wrist and pulled her back toward him.

      23.    Upon information and belief, Cantos admitted to a co-worker that he

tried to kiss Michelle and that Michelle pushed him away.

      24.    Cantos’ physical assaults upon Michelle continued and intensified. In

March 2019, Cantos tried to put his hands down Michelle’s shirt in the stock room.

On that occasion, Michelle evaded Cantos and Cantos pulled her back toward him.

Michelle crouched on the floor and tucked herself in order to protect herself. Cantos

laughed at her and told her that her actions were “cute.”

      25.    Cantos would repeatedly tell Michelle that he wanted to marry her

and have babies with her. He would ignore her work-related questions and pivot



                                         6
       Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 7 of 25




towards his romantic demands. He would demand to know whether he had a

chance with her. Cantos repeatedly told Michelle that he loved her.

      26.     In or about May 2019 Cantos asked Michelle if she had a boyfriend

and told her “your butt looks bigger, and that only happens if you have a

boyfriend.”

      27.     Shortly thereafter, in about June 2019, Cantos stated to Michelle “you

can’t wear those pants around me, it turns me on.” Cantos attempted to touch

Michelle’s buttocks, and Michelle yelled “Stop”. Cantos became upset because she

had yelled at him to stop within earshot of another associate.

      28.     Cantos actions were such that other associates would ask him whether

he and Michelle were involved with each other. Cantos purposely gave others the

false impression that he was in a relationship with Michelle because, in his words,

“if I don’t deny it, it may come true.” Cantos demeaned Michelle by telling other

associates that Michelle liked to “go out and get drunk all the time” and “get

friendly with the boys.”

      29.     At no time had Michelle acquiesced to or encouraged Cantos’

advances.

      30.     Cantos’ actions toward and about Michelle created a pervasive hostile

work environment. Michelle was subject to constant harassment and/or unwanted



                                         7
       Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 8 of 25




physical contact nearly every shift that she worked with Cantos. Cantos falsely led

other workers at Kohls to believe that he and Michelle were romantically involved.

      31.      Michelle was often forced to leave her workstation to escape Cantos,

leaving her in fear that she would lose her job because she was not at her

workstation.

      32.      In or about May, 2019 Juan Yan changed Michelle’s assistant manager

position to place her as an assistant manager in another department. In the new

position, Michelle reported to Nancy Donofrio. However, it was not uncommon for

Michelle to be scheduled when Cantos was the manager on duty, and she would

be required to work with Cantos.

      33.      Cantos displayed jealousy whenever Michelle would speak to male

co-workers, including Rodrigo Pozo (“Pozo”) or Dan Hecht. Cantos would make

comments, such as, “there is your boyfriend.” On one occasion, Cantos attempted

to get Pozo terminated from his position because of what Cantos perceived as his

friendship with Michelle. The attempted termination concerned a childish text sent

to Cantos from Pozo’s phone. Cantos attempted to terminate Pozo even though he

knew that the text was sent by Michelle and not Pozo. Cantos told Michelle

regarding discipline against Pozo “it’s your fault that your boyfriend is going to be

in this situation now. It’s all your fault and you’re going to have to deal with the



                                         8
        Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 9 of 25




consequences.”

        34.   On or about August 15, 2019, Cantos observed Michelle speaking to

assistant manager Nancy Donofrio, and told another associate “be careful with that

one, she is two-faced.” He would complain to Michelle “I see you working hard for

Nancy, you would never do that for me.” Cantos also told Michelle “I know how

much you want Rodrigo, I’m sorry Maria got him first.”

        35.   Michelle was so affected by Cantos that she would fight off the urge

to cry, and would need to take a break to avoid crying and would break down in

the bathroom or her car.

        36.   On or about August 16, 2019, Michelle felt distraught and

overwhelmed by Cantos’ abuse. Michelle disclosed Cantos’ harassment to assistant

store manager, Nancy Donofrio. Ms. Donofrio notified Miranda Gajewski of Kohls’

associate relations department, upon information and belief, also on August 16,

2019.

        37.   Ms. Gajewski did not follow up with Michelle until August 26, 2019,

ten days after Michelle reported being subject to pervasive sexual harassment and

assault at the hand of Mr. Cantos. During this time, Michelle continued to report to

and work under the supervision of Cantos at times when Cantos and Michelle were

both on duty. On August 29, on a follow up call with Ms. Gajewski, Michelle told



                                        9
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 10 of 25




Ms. Gajewski that she was still working under Cantos, and that she could not

continue doing so. Ms. Gajewski told Michelle that she would speak to Juan Yan,

the store manager, about Michelle not being scheduled to work alone with Cantos.

Other than the promise to speak with Mr. Yan, no action to protect Michelle had

been taken by Kohls.

       38.   By September 4, 2019, Kohls still had not changed Michelle’s schedule

or the fact that she had to work with and be supervised by Cantos. Michelle again

contacted Ms. Gajewski to let her know that her work schedule still had not been

changed.

       39.   On September 6, 2019, Ms. Gajawski told Michelle that she was still

investigating the Matter, and that Mr. Yan had informed her that Michelle’s

schedule had been changed so that her work schedule and Cantos’ would not

coincide. In fact, her work schedule had not been changed and Michelle was still

scheduled to work when Cantos was the assistant manager on duty on September

7, 2019.

       40.   Upon information and belief, at no time did Kohls alter Cantos’

schedule in order to make sure that his schedule did not coincide with that of

Michelle.

       41.   Despite the facts that constituted her discrimination complaint, by



                                       10
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 11 of 25




September 7, 2019 Michelle was still on the schedule to work with and under

Cantos. Michelle refused and told Ms. Gajawski that she could not return to work

with Cantos. Remarkably, Michelle was contacted by the store manager, Mr. Yan,

who told her that he could not change her schedule and that she must work her

shift with Cantos. Michelle did not go to work.

      42.    On or about September 12, 2019, Ms. Gajawski contacted Michelle to

tell her that no witnesses saw Cantos directly touch her, that she believed that

Michelle and Cantos were friends, and that she was closing Michelle’s complaint.

Ms. Gajawski did not indicate that Cantos would be disciplined as a result of

Michelle’s complaint.

      43.    Kohls intended not to take any further action to keep Michelle out of

harms way. Michelle informed Ms. Gajawski that she could not work with Cantos.

Instead of removing Cantos, Ms. Gajawski advised Michelle that she could choose

to be transferred to another store. In the alternative, Ms. Gajawski offered to limit

Michelle’s shifts at Bedford Hills to hours when a manager or assistant manager

other than Cantos was present, so she would not be at the store alone with Cantos.

Gajswski did not offer to change Cantos’ schedule and she emphasized that there

was no guarantee that Michelle would not overlap with Cantos. Further, given the

constraints in scheduling Michelle only when Cantos was not present, Kohls would



                                         11
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 12 of 25




not guarantee Michelle that she would be scheduled for her full 40 hours per week

of work.

      44.    Michelle advised that she did not want to transfer to another store.

Thereafter, Cantos was permitted to select his schedule and Michelle was

scheduled for the times that were left, mainly closing shifts, while Cantos continued

to work the shifts of his choice.

      45.    On or about September 30, 2019, Michelle had to wait in the Kohls

parking lot for 30 minutes because Cantos changed his schedule. Michelle had to

wait in the parking lot for Ms. Donofrio because she could not be alone with Cantos.

Kohls did not pay Michelle for the time that she had to sit in the parking lot waiting

for Cantos to leave the store.

      46.    Beginning in about October 2019 Michelle was told by the store

manager, Mr. Yan, that she would receive the most undesirable shifts because of

having to separate her from Cantos.

      47.    On or about October 13, 2019, Michelle was scheduled to work with

Cantos, with Mr. Yan present. During her shift, Mr. Yan left the store, leaving

Michelle alone with Cantos. Michelle immediately called Mr. Yan, who told her

that he had better things to do than sit at the store. He told Michelle to leave the

store for an hour and that he would call her when Cantos left. As a result, Michelle



                                         12
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 13 of 25




left the store at about 3:49 PM and returned at about 5:07 PM. Mr. Yan did not call

Michelle to inform her when Cantos was leaving the store.

      48.    Michelle was not paid for the time that she had to leave the store to

avoid Cantos.

      49.    On or about November 5, 2019, Michelle’s schedule was changed by

Mr. Yan to overnight shifts. Kohls required overnight shifts during the holiday

season. It is, upon information and belief, Kohls’ practice to offer part time

associates a promotion to full time status on the overnight shift. It is not Kohls

policy to require a full time employee to change her schedule to work overnight. In

this case, Mr. Yan punitively required Michelle to work overnights because of her

sexual harassment complaint against Cantos. Yan stated requiring her to work

overnight was the easiest thing to do given Michelle’s “situation”.

      50.    On November 16, 2019, Michelle, who was scheduled to begin her

overnight shift at 10:00 PM, could not begin work until midnight because Cantos

was there. Kohls did not require Cantos to leave, and instead required Michelle to

miss two hours of her shift. Michelle was not paid for the two hours of lost work.

      51.    Michelle filed a complaint with the EEOC in about December, 2019.

Upon information and belief, Kohls was notified of the discrimination complaint in

writing on about January 30, 2020. In February 2020, a corporate associate relations



                                        13
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 14 of 25




manager named Lou Bellassai contacted Michelle and told her that they were

investigating ‘new allegations’ that Michelle made in the EEOC Complaint. He

asked about her contact with Cantos since August 2019.

      52.    It was only after Michelle’s filing of her EEOC complaint that Kohls

took any action with respect to Cantos. Upon information and belief, Kohls

suspended Cantos on or about February 24, 2020 and terminated him on or about

February 28, 2020.

      53.    The store manager, Juan Yan, became aware that Cantos was not

returning on about March 2, 2020. Upon information and belief, he instructed

another associate to ‘spy’ on Michelle and to report Michelle’s communications

with others back to him.

      54.    In or about February and March 2020, Mr. Yan verbally harassed and

retaliated against Michelle for her complaints concerning Cantos. Additionally, on

March 5, 2020, Mr. Yan again changed Michelle’s schedule in order to give her more

undesirable shifts.

      55.    In about February, 2020, during an interview conducted by Lou

Bellassai, Michelle informed human resources that Mr. Yan had been targeting her

with negative comments and blaming his difficulties adjusting her schedule so as

not to coincide with Cantos’ schedule, on her. These actions by Yan were



                                       14
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 15 of 25




discriminatory and retaliatory against Michelle for reporting Cantos’ sexual

harassment.

      56.     Kohls associate relations manager Lou Bellassai reported to Michelle

that he spoke to Mr. Yan, who denied making the comments and that Kohls was

“unable to substantiate that those comments had been made by Mr. Yan.” Mr.

Bellassai reported that, “out of an abundance of caution” Kohls “coached” Mr. Yan

in writing that “any comments of that nature would not be appropriate.” Kohls

again failed to hold its management accountable or to find any wrongdoing on the

part of Mr. Yan.

      57.     After March 2020, the EEOC complaint against Kohls remained active.

Kohls submitted a position statement to the EEOC on or about September 18, 2020.

Throughout this period, Mr. Yan continued to target Michelle with negative

comments and for alleged minor workplace violations.

      58.     On or about February 19, 2021, Mr. Yan and Michelle were sorting

new name badges that had arrived for Kohls employees. The shipment contained

a name tag for Cantos, even though he had been terminated. Mr. Yan tried to hand

Michelle the name badge and stated “oh look your boyfriend. You should keep this for

memories”.

      59.     On or about February 26, 2021, Mr. Yan told Michelle that it is his dream




                                          15
       Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 16 of 25




that she be fired.

       60.    On or about March 1, 2021, Mr. Yan told a co-worker that he “worked

too hard to get where he is”. He stated that he wanted Michelle to stay out of the office

even though her desk and belongings were in there. Yan also stated that he was afraid

that Michelle would “twist his words.”

       61.    Kohls continues to be dismissive of the hostile work environment that it

subjected Michelle to and continues to allow its management to punish Michelle for

reporting the actions that were taken against her.



        AS AND FOR A FIRST CAUSE OF ACTION AGAINST KOHLS
                 (HOSTILE WORK ENVIRONMENT – TITLE VII)

       62.    Paragraphs 1 through 61 are restated and realleged with the same

force and effect as if more fully restated and realleged herein.

       63.    Plaintiff has been and is being subjected to unwelcome, offensive and

harassing sexually discriminatory conduct by Kohls, which acts of Kohls

constituted unlawful sexual discrimination on the basis of gender, in violation of

Title VII.

       64.    The sexually harassing and discriminatory conduct was sufficiently

severe and pervasive as to unreasonably interfere with Plaintiff’s physical health,

work performance, and to create an intimidating, hostile and offensive work




                                           16
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 17 of 25




environment.

      65.    Cantos was Michelle’s supervisor with the power and authority to

take tangible employment actions against her.

      66.    Cantos’ actions resulted in tangible adverse employment actions

against Michelle including but not limited to imposing night and overnight work

schedules, reduced hours and off-clock work in requiring her to miss work while

waiting for Cantos to be off-premises.

      67.    As a result of the foregoing, Kohls is vicariously liable for Cantos’

actions against Michelle. As a direct and proximate result of Kohls’ actions,

Plaintiff has suffered harm including physical abuse, loss of job opportunities, great

embarrassment, anxiety, humiliation, and mental and physical anguish and is

entitled to damages and relief under Title VII.

      68.    Michelle is entitled to punitive damages because of Kohls’ willful,

wanton and malicious behavior and its actions in reckless disregard of Michelle’s

rights, safety and wellbeing.

      AS AND FOR A SECOND CAUSE OF ACTION AGAINST KOHLS
                (HOSTILE WORK ENVIRONMENT – TITLE VII)


      69.    Paragraphs 1 through 68 are restated and realleged with the same

force and effect as if fully stated and alleged herein.




                                          17
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 18 of 25




      70.    Even after Plaintiff notified Nancy Donofrio about Cantos’ physical

assault and pervasive hostile work environment, Kohls failed to take appropriate

remedial action.

      71.    Kohls continued to require Michelle to work under Cantos

supervision, and with Cantos in the store, after she reported Cantos’ behavior.

      72.    Kohls acted punitively toward Michelle including by requiring her to

change her work schedule and otherwise accommodate Cantos.

      73.    Kohls continued to discriminate and retaliate in this manner against

Michelle.

      74.    Kohls failed to take reasonable care to identify and promptly correct

sexually harassing behavior. As recently as Februry, 2021, Michelle’s manager, Juan

Yan, ridiculed Michelle by attempting to give her Cantos’ name tag, telling her to

keep it as a souvenir.

      75.    As a direct and proximate result of Kohls’ actions, Plaintiff has

suffered harm including physical abuse, loss of job opportunities, great

embarrassment, anxiety, humiliation, and mental and physical anguish and is

entitled to damages and relief under Title VII.

      76.    Plaintiff is entitled to punitive damages because of Kohls’ willful,

wanton and malicious behavior and its actions in reckless disregard of Michelle’s



                                         18
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 19 of 25




rights, safety and wellbeing.

       AS AND FOR A THIRD CAUSE OF ACTION AGAINST KOHLS
             (HOSTILE WORK ENVIRONMENT – NYSHRL)

      77.    Paragraphs 1 through 76 are restated and realleged with the same

force and effect as if fully stated and alleged herein.

      78.    Plaintiff has been and is still being subjected to unwelcome, offensive

and harassing sexually discriminatory conduct by Kohls, which acts of Kohls

constituted unlawful sexual discrimination on the basis of gender, in violation of

under the NYSHRL.

      79.    The sexually harassing and discriminatory conduct was sufficiently

severe and pervasive as to unreasonably interfere with Plaintiff’s physical health,

work performance and to create an intimidating, hostile and offensive work

environment.

      80.    Cantos was Michelle’s supervisor with the power and authority to

take tangible employment actions against her.

      81.    Cantos’ actions resulted in tangible adverse employment actions

against Michelle including but not limited to night and overnight work schedules,

reduced hours and off-clock work in waiting for Cantos to be off-premises.

      82.    As a result of the foregoing, Kohls is vicariously liable for Cantos’

actions against Michelle. As a direct and proximate result of Kohls’ actions,


                                          19
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 20 of 25




Plaintiff has suffered harm including physical abuse, loss of job opportunities, great

embarrassment, anxiety, humiliation, and mental and physical anguish and is

entitled to damages and relief under Title VII.

      83.    Plaintiff is entitled to punitive damages because of Kohls’ willful,

wanton and malicious behavior and its actions in reckless disregard of Michelle’s

rights, safety and wellbeing.

                 AS AND FOR A FOURTH CAUSE OF ACTION
                (HOSTILE WORK ENVIRONMENT – NYSHRL)

      84.    Paragraphs 1 through 83 are restated and realleged with the same

force and effect as if stated and alleged herein.

      85.    Even after Plaintiff notified Nancy Donofrio of Cantos’ physical

assaults against her and the pervasive hostile work environment, Kohls failed to

take any appropriate remedial action.

      86.    Kohls continued to require Michelle to work under Cantos’

supervision, and with Cantos in the store, after she reported Cantos’ behavior.

      87.    Kohls acted punitively toward Michelle including by requiring her to

change her work schedule and otherwise accommodate Cantos.

      88.    Kohls continued to discriminate and retaliate in this manner against

Michelle.

      89.    Kohls failed to take reasonable care to identify and promptly correct


                                          20
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 21 of 25




sexually harassing behavior. As recently as February, 2021, Michelle’s manager,

Juan Yan, ridiculed Michelle by attempting to give her Cantos’ name tag, telling

her to keep it as a souvenir.

      90.    As a direct and proximate result of Kohls’ actions, Plaintiff has

suffered harm including physical abuse, loss of job opportunities, great

embarrassment, anxiety, humiliation, and mental and physical anguish and is

entitled to damages and relief under the NYSHRL.

      91.    Michelle is entitled to punitive damages because of Kohls’ willful,

wanton and malicious behavior and actions in reckless disregard of Michelle’s

rights, safety and wellbeing.

        AS AND FOR A FIFTH CAUSE OF ACTION AGAINST KOHLS
                      (RETALIATION-TITLE VII)

      92.    Paragraphs 1 through 91 are restated and realleged with the same

force and effect as if fully stated and alleged herein.

      93.    Kohls has retaliated against Michelle, both for reporting Cantos’

abusive behavior internally to Nancy Donofrio and for filing an administrative

complaint with the EEOC.

      94.    Kohls has retaliated by changing the terms and conditions of

Michelle’s work, changing her shifts, requiring her to work the least desirable

shifts, requiring her to adjust her schedule to avoid Cantos, limiting her work


                                          21
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 22 of 25




hours, denying her opportunity for advancement in her employment, and

requiring her to continue to work with Ivan Cantos during and after its

investigation of Michelle’s hostile work environment complaints to Kohls. Kohls

has subjected Michelle to unwelcome comments and ridicule by a Kohls manager

concerning Cantos’ illegal and abusive behavior of her.

      95.     After Cantos was suspended in February 2020, the store manager,

Juan Yan, began to retaliate against Michelle. Mr. Yan is the manager of the store

with general authority over all employees including the power to take tangible

employment actions against them.

      96.     Kohls retaliatory actions as aforesaid have continued to cause

Michelle to suffer harm including physical abuse, loss of job opportunities, great

embarrassment, anxiety, humiliation, and mental and physical anguish. As such,

Michelle is entitled to damages and relief under Title VII.

      97.     Michelle is entitled to punitive damages pursuant to NYSHRL §

297(4)(c) as a result of Kohls’ willful, wanton and malicious behavior and actions

in reckless disregard of Michelle’s rights, safety and wellbeing.

          AS AND FOR A SIXTH CAUSE OF ACTION AGAINST KOHLS
                         (RETALIATION-NYSHRL)

      98.     Paragraphs 1 through 97 are restated and realleged as if set forth

herein.


                                         22
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 23 of 25




      99.    Kohls has retaliated against Michelle, both for reporting Cantos’

abusive behavior internally to Nancy Donofrio and for filing an administrative

complaint with the EEOC.

      100.   Kohls has retaliated by changing the terms and conditions of

Michelle’s work, changing her shifts, requiring her to work the least desirable

shifts, requiring her to adjust her schedule to avoid Cantos, limiting her work

hours, denying her opportunity for advancement in her employment, and

requiring her to continue to work with Ivan Cantos during and after its

investigation of Michelle’s hostile work environment complaints to Kohls. Kohls

has subjected Michelle to unwelcome comments and ridicule by a Kohls manager

concerning Cantos’ illegal and abusive behavior of her.

      101.   After Cantos was suspended in February 2020, the store manager,

Juan Yan began to retaliate against Michelle. Mr. Yan is the manager of the store

with general authority over all employees including the power to take tangible

employment actions against them.

      102.   Kohls retaliatory actions as aforesaid have continued to cause

Michelle to suffer harm including physical abuse, loss of job opportunities, great

embarrassment, anxiety, humiliation, and mental and physical anguish. As such,

Michelle is entitled to damages and relief under the NYSHRL.



                                        23
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 24 of 25




      103.   Michelle is further entitled to punitive damages pursuant to NYSHRL

§ 297(4)(c) as a result of Kohls’ willful, wanton and malicious behavior and actions

in reckless disregard of Michelle’s rights, safety and wellbeing.

                             RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully prays that this Court:

      1.     Assume jurisdiction of this action;

      2.     Issue a permanent injunction enjoining defendants from further

violations of the aforementioned laws;

      3.     Issue a declaratory injunction that the acts of defendants complained

of werein violation of the aforementioned laws;

      4.     Order defendants to make Plaintiff whole for all earnings and other

benefits she would have received but for defendants’ violations of law, including

but not limited to: wages (front pay and back pay), bonuses, pension, and other

lost benefits, with prejudgment interest thereon;


      5.     Order defendants to pay Plaintiff compensatory damages for injuries,

including emotional distress, suffered as a result of defendants’ violation of the

aforementioned laws;


      6.     Award Plaintiff punitive damages;

      7.     Award Plaintiff the costs and disbursements of this action together



                                         24
      Case 7:21-cv-05640-NSR Document 1 Filed 06/29/21 Page 25 of 25




with reasonable attorney’s fees; and

      8.     Award Plaintiff such further and additional relief as the Court may

deem just and proper.




                                 JURY DEMAND

      Plaintiff demands a trial by jury on all issues.

Dated:       June 21, 2021
             Brewster, New York



                                               Respectfully submitted,
                                               Hogan & Rossi.



                                               Scott J. Steiner
                                               Attorneys for Plaintiff
                                               3 Starr Ridge Rd.
                                               Suite 200
                                               Brewster, NY 10805
                                               (914) 328-4734




                                         25
